Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 8/4/2021, Applicant amended claims 1 and 28-31 and canceled claims 11 and 24.  Therefore claims 1-10, 12-23 and 25-32
Response to Arguments
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited art does not disclose “transmitting the consumption data in parallel with the time stamps; transmittinq the time stamps and the consumption data via different transmission paths or via different radio paths.”  Specifically Applicant argues that consumption data is not transmitted in parallel with time stamps from meter emulator 140. (Remarks, Pages 11-13) 
Examiner responds that Applicant’s argument ignores that there are at least two sources of device’s 301 consumption data in Jonsson: i.e. 
1) utility meter 80, which provides pulses i.e., times stamps, each representative of a consumption amounts via emulator 140, and 
2) auxiliary device 210, which provides consumption to information display 800. 
Jonsson clearly discloses that the pulse consumption data is communicated via cable 143, (Jonsson, Fig. 1A; ¶¶0036-0037; … A meter emulator 140 may be and that the auxiliary device 210 consumption data is communicated via antenna 218. (Jonsson, Fig. 1A; ¶0041; …an auxiliary device 210 with antenna 218 may provide … monitoring the power consumed by device 301 and/or other devices on the HAN 200. The auxiliary device 210 may work in concert with one or more of the, information display 800). Thus, Jonsson discloses that consumption data from device 210 is transmitted in parallel with time stamps from utility meter 80. Consequently, contrary to Applicant’s argument the cited art discloses disclose “transmitting the consumption data in parallel with the time stamps; transmittinq the time stamps and the consumption data via different transmission paths or via different radio paths,” within the broadest reasonable interpretation.
Applicant argues that the cited art does not disclose “time stamps.”  Specifically, Applicant argues that the pulse of Jonsson are not time stamps. (Remarks, Page 13-18)
Examiner responds that Jonsson, ¶0028, plainly discloses, “One particular method of sending a pulse is to send a time stamp as a pulse to indicate a time each time that the certain amount of the utility has been transferred.”  Consequently, contrary to Applicant’s arguments the cited art discloses “time stamps” within the broadest reasonable interpretation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 15-16, 18-21, 25 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Jonsson et al. (US Pub. 2012/0280832 A1)(hereinafter Jonsson).
Regarding claim 1, Jonsson discloses a method for collecting data (Jonsson, Fig. 1A and ¶0029; A method, computer program product, apparatus and system for detecting the amount of the utility used per pulse is described. A device that consumes the utility is monitored and/or controlled, and the pulse rate from the utility meter is monitored) 
 during operation of at least one local sensor being part of a supply network intended to distribute a consumable, (Jonsson, ¶0031; A source of the utility, utility connection 88, may connect to a utility meter 80 and be measured by the utility measurement element 84. and ¶0041; In some embodiments an auxiliary device 210 with antenna 218 may provide certain functionality such as monitoring the 
wherein the at least one local sensor containing a communication device, (Jonsson, ¶0034; As the rotating disc 84 rotates, one or more high contrast portions, or dark segments 85, of the rotating disc 84 may pass under the LED 149 and vary the amount of light reflected by the rotating disc 84. An optical receiver, such as optical transistor 145, may detect the amount of reflected light. As the rotating disc 84 rotates, a pulse may be generated each time that the dark segment 85 passes under the pulse receiver 142; ¶0041; …an auxiliary device 210 with antenna 218 may provide … monitoring the power consumed by device 301 and/or other devices on the HAN 200.)
a storage device, (Jonsson, ¶0038; memory devices 107)
and a measuring element (Jonsson, ¶0031; A rotating disc 84 may rotate at a rate that is proportional to the amount of the utility consumed.)
providing elementary measuring units corresponding to at least one physical or physico-chemical variable or at least one physical or physico-chemical parameter, as raw measurement data, (Jonsson, Abstract; A device that may be used to determine a usage per pulse. ¶0007; apparatus and systems for measuring utility usage may receive pulses from a utility meter that are emitted dependent on usage of a utility measured by the   ¶0029; For example, some electrical meters emit one pulse for every Watt-hour (Wh) of energy used while others may emit one pulse for every 7.2 kilowatt-hour (kWh) of energy used.)
which comprises the steps of: generating consumption data from the elementary measuring units; (Jonsson, ¶0031; A rotating disc 84 may rotate at a rate that is proportional to the amount of the utility consumed.  ¶0034; As the rotating disc 84 rotates, a pulse may be generated each time that the dark segment 85 passes under the pulse receiver 142.)
and determining conditions for generating time stamps in advance (Jonsson, ¶0028; One particular method of sending a pulse is to send a time stamp as a pulse to indicate a time each time that the certain amount of the utility has been transferred.)
using a correlation model in order to determine a measurement resolution of the at least one local sensor; (Jonsson, ¶0087; The usage per pulse may be calculated by taking the difference in the first usage of the utility by the device and the second usage of the utility by the device, which will be a known quantity of the utility, and dividing that by the difference in the first number and second number of pulses. This gives a known quantity of the utility per pulse.)
generating the time stamps of the raw measurement data in the at least one local sensor on a basis of the correlation model; (Jonsson, ¶0094; Pulses may be )
transmitting the time stamps via a wired connection and/or via a radio path, (Jonsson, ¶0037; A meter emulator 140 may be connected to the pulse receiver 142 by a cable 143 although in other embodiments, the meter emulator and pulse receiver may be integrated into a single package; ¶0038; The meter emulator 140 may include a network adapter 105…The network adapter 105 may connect to an antenna 148 for communicating over a network or HAN 200 that may be wireless, such as Zigbee. ¶0095; The data sent over the network depends on the nature of the request and the capabilities of the smart meter being emulated. The data may simply be the current meter reading or an amount of utility used for this day of last week or any other data that may be available from the meter emulator)
with a result that the raw measurement data acquired by the measuring element are reconstructed and evaluated on a basis of the time stamps using the correlation model; (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved…; ¶0098; a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The )
and transmitting the consumption data in parallel with the time stamp; (Jonsson, Fig. 1 and ¶0041; an auxiliary device 210 with antenna 218 may provide certain functionality such as… monitoring the power consumed by device 301 and/or other devices on the HAN 200. The auxiliary device 210 may work in concert with one or more of the, information display 800; ¶0044; The display areas 822, 823 may also include display elements for showing kW and/or kW-h to allow for energy and/or power readings to be displays …)
transmitting the time stamps and the consumption data via different transmission paths or via different radio paths; (Jonsson, Fig. 1A; ¶¶0036-0037; A pulse receiver 142 for such a utility meter may provide a wired input to the pulse receiver circuitry 146 or allow the cable 143 to directly plug into the utility meter… A meter emulator 140 may be connected to the pulse receiver 142 by a cable 143; and ¶0041; … an auxiliary device 210 with antenna 218 may provide certain functionality such as … monitoring the power consumed by device 301 and/or other devices on the HAN 200. The auxiliary device 210 may work in concert with one or more of the, information display 800;)
and carrying out a new data transmission in a form of a message or a telegram as soon as a predefined quantity of the time stamps since a previous transmission has Jonsson, ¶0094; …a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses; ¶¶0097-0098; …In at least one embodiment, a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the counter may then be monitored and each time that the counter exceeds the value information is sent out.)
Regarding clam 3, Jonsson discloses which further comprises: determining a particular value, a particular value change or a particular value difference of the at least one physical or physico-chemical variable or the at least one physical or physico-chemical parameter within a scope of the correlation model for an assignment of a time stamp; and triggering and storing the time stamp in the storage device of the at least one local sensor if the particular value, the particular value change or the particular value difference is captured by the measuring element. (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses; ¶0098; a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the )
Regarding claim 4, Jonsson discloses wherein a gradually or incrementally increasing meter reading and/or a value table is/are represented by means of the time stamps within a scope of the correlation model. (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses; ¶0098; a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the counter may then be monitored and each time that the counter exceeds the value of the emulated usage per pulse.)
Regarding claim 15, Jonsson discloses which further comprises using the consumption data to compensate for missing and/or incorrect time stamps. (Jonsson, ¶0029; Different models of standard utility meters may not emit pulses at the same rate per unit of utility usage, even if the meters measure the same utility… A device that consumes the utility is monitored and/or controlled, and the pulse rate from the utility meter is monitored, at two different periods in time where the device is consuming different known amounts of the utility. A pulse rate can be calculated by dividing the known difference in the consumed amounts by the difference in the )
Regarding claim 16, Jonsson discloses which further comprises comparing the consumption data and the time stamps in order to carry out a consistency check. (Jonsson, ¶0029; Different models of standard utility meters may not emit pulses at the same rate per unit of utility usage, even if the meters measure the same utility… A device that consumes the utility is monitored and/or controlled, and the pulse rate from the utility meter is monitored, at two different periods in time where the device is consuming different known amounts of the utility. A pulse rate can be calculated by dividing the known difference in the consumed amounts by the difference in the number of pulses by assuming that other consumers of the utility are constant during the two periods.)
Regarding claim 18, Jonsson discloses wherein the elementary measuring units are electrical voltage or current intensity. (Jonsson, ¶0067; In some embodiments, a voltage sensor 331 measures the power node bus 327 voltage.)
Regarding claim 19, Jonsson discloses wherein a measured physical variable relates to a supply medium. (Jonsson, ¶0031; A source of the utility, utility connection 88, may connect to a utility meter 80 and be measured by the utility measurement element 84. A metered output 89 may be provided by the utility meter 80 to the infrastructure of a house, business, or other consuming entity.)
Regarding claim 20, Jonsson discloses wherein the physical or chemico-physical parameters are characteristic of a quantity, quality and/or composition of a fluid which flows through the local sensor or with which contact is made by the latter. (Jonsson, ¶0031; A rotating disc 84 may rotate at a rate that is proportional to the amount of the utility consumed.) 
Regarding claim 21, Jonsson discloses wherein an elementary measuring unit of the elementary measuring units generates a time stamp as soon as the elementary measuring unit receives a pulse. (Jonsson, ¶0028; One particular method of sending a pulse is to send a time stamp as a pulse to indicate a time each time that the certain amount of the utility has been transferred.)
Regarding claim 25, Jonsson discloses which further comprises packaging the time stamps by formatting them in data packets of a predetermined fixed size, wherein, each time an accumulated data reach a size of a data packet or a predefined interval of time has expired, a new transmission is initiated. . (Jonsson, ¶0099; the information is a packet with a time stamp sent over a network. In some embodiments, the information may be a total amount of utility used or an incremental amount of utility used;  ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses; ¶¶0097-0098; In some )
Regarding claim 28, Jonsson discloses a sensor (Jonsson, ¶0033; the pulse reader 142 may be attached to the utility meter 80 by various other methods)
configured to perform the method according to claim 1: collecting data (Jonsson, Fig. 1A and ¶0029; A method, computer program product, apparatus and system for detecting the amount of the utility used per pulse is described. A device that consumes the utility is monitored and/or controlled, and the pulse rate from the utility meter is monitored) 
 during operation of at least one local sensor being part of a supply network intended to distribute a consumable, (Jonsson, ¶0031; A source of the utility, utility connection 88, may connect to a utility meter 80 and be measured by the utility measurement element 84. A metered output 89 may be provided by the utility meter 80 to the infrastructure of a house, business, or other consuming entity.)
Jonsson, ¶0037; A meter emulator 140 may be connected to the pulse receiver 142 by a cable 143 although in other embodiments, the meter emulator and pulse receiver may be integrated into a single package; ¶0038; The meter emulator 140 may include a network adapter 105…The network adapter 105 may connect to an antenna 148 for communicating over a network or HAN 200 that may be wireless, such as Zigbee.)
a storage device, (Jonsson, ¶0038; memory devices 107)
and a measuring element (Jonsson, ¶0031; A rotating disc 84 may rotate at a rate that is proportional to the amount of the utility consumed.  ¶0034; As the rotating disc 84 rotates, a pulse may be generated each time that the dark segment 85 passes under the pulse receiver 142.)
providing elementary measuring units corresponding to at least one physical or physico-chemical variable or at least one physical or physico-chemical parameter, as raw measurement data, (Jonsson, Abstract; A device that may be used to determine a usage per pulse. ¶0007; apparatus and systems for measuring utility usage may receive pulses from a utility meter that are emitted dependent on usage of a utility measured by the utility meter.  ¶0029; For example, some electrical meters emit one pulse for every Watt-hour (Wh) of energy used while others may emit one pulse for every 7.2 kilowatt-hour (kWh) of energy used.)
Jonsson, ¶0031; A rotating disc 84 may rotate at a rate that is proportional to the amount of the utility consumed.  ¶0034; As the rotating disc 84 rotates, a pulse may be generated each time that the dark segment 85 passes under the pulse receiver 142.)
and determining conditions for generating time stamps in advance (Jonsson, ¶0028; One particular method of sending a pulse is to send a time stamp as a pulse to indicate a time each time that the certain amount of the utility has been transferred.)
using a correlation model in order to determine a measurement resolution of the at least one local sensor; (Jonsson, ¶0087; The usage per pulse may be calculated by taking the difference in the first usage of the utility by the device and the second usage of the utility by the device, which will be a known quantity of the utility, and dividing that by the difference in the first number and second number of pulses. This gives a known quantity of the utility per pulse.)
generating the time stamps of the raw measurement data in the at least one local sensor on a basis of the correlation model; (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the )
transmitting the time stamps via a wired connection and/or via a radio path, (Jonsson, ¶0037; A meter emulator 140 may be connected to the pulse receiver 142 by a cable 143 although in other embodiments, the meter emulator and pulse receiver may be integrated into a single package; ¶0038; The meter emulator 140 may include a network adapter 105…The network adapter 105 may connect to an antenna 148 for communicating over a network or HAN 200 that may be wireless, such as Zigbee. ¶0095; The data sent over the network depends on the nature of the request and the capabilities of the smart meter being emulated. The data may simply be the current meter reading or an amount of utility used for this day of last week or any other data that may be available from the meter emulator)
with a result that the raw measurement data acquired by the measuring element are reconstructed and evaluated on a basis of the time stamps using the correlation model; (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses; ¶0098; a counter is established that is incremented by an amount equal )
and transmitting the consumption data in parallel with the time stamps; (Jonsson, Fig. 1 and ¶0041; In some embodiments an auxiliary device 210 with antenna 218 for communicating over the HAN 200 may provide certain functionality such as controlling and monitoring the power consumed by device 301 and/or other devices on the HAN 200. The auxiliary device 210 may work in concert with one or more of the, information display 800; ¶0042; an information display 800 may be configured to communicate with a smart utility meter over the HAN 200 with antenna 808. The meter emulator 140 may be configured to respond as a smart utility meter allowing the information display 800 to provide information to a user about their use of the utility; ¶0044; The display areas 822, 823 may also include display elements for showing kW and/or kW-h to allow for energy and/or power readings to be displays as well and some embodiments may include display elements allowing for units of other utilities, such as Therms, BTU, ft.sup.3, Gal. litre, or other units)
transmitting the time stamps and the consumption data via different transmission paths or via different radio paths; (Jonsson, Fig. 1A; ¶¶0036-0037; A pulse  and ¶0041; In some embodiments an auxiliary device 210 with antenna 218 may provide certain functionality such as controlling and monitoring the power consumed by device 301 and/or other devices on the HAN 200. The auxiliary device 210 may work in concert with one or more of the, information display 800;)
and carrying out a new data transmission in a form of a message or a telegram as soon as a predefined quantity of the time stamps since a previous transmission has been satisfied. (Jonsson, ¶0094; …a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses; ¶¶0097-0098; …In at least one embodiment, a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the counter may then be monitored and each time that the counter exceeds the value information is sent out.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 6-7, 17, 22-23 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson in view of Beroset (US Pub. 2016/0329928 A1)(hereinafter Beroset) in view of Applicant Admitted Prior Art (hereinafter AAPA).
Regarding claim 2, Jonsson discloses, wherein: the at least one local sensor is connected to a data collector via a primary communication path; (Jonsson, ¶0099; the information is a packet with a time stamp sent over a network. In some embodiments, the information may be a total amount of utility used or an incremental amount of utility used. In some embodiments, the information may be a fixed value representing a pulse.) Jonsson does not specifically disclose a data collector. Beroset in the same field of endeavor as Jonsson, however, discloses a data collector (Beroset, ¶0023; transmission of data from a meter 114 to the data collection server/head-end 206 may be initiated by a request sent to the meter 114. ¶0100; transmitted by a metering device 114/116 to a head-end system 206 for decoding and processing.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Jonsson with the known technique of providing a data collector, as taught by Beroset, in order to provide for data analysis and the preparation of bills. (Beroset, ¶0016)
 a tertiary communication path is provided between the data collector and a head end; Beroset does not specifically disclose a tertiary communication path is provided between the data collector and a head end; AAPA, however, discloses the limitation. (AAPA, ¶0004;  The consumption data are then transmitted on to a ) Consequently, it would have been obvious before the effective filing date of the claimed subject matter for a person of ordinary skill in art to implement Beroset with the known technique of providing a tertiary communication path, as taught by AAPA, in order to provide consumption data to the head end for invoicing. (AAPA, ¶0004)
and the time stamps and/or the consumption data transmitted by the at least one local sensor and/or by consumption meters are collected, stored and/or evaluated in the data collector and/or in the head end. (Beroset, ¶0023; transmission of data from a meter 114 to the data collection server/head-end 206 may be initiated by a request sent to the meter 114. ¶0100; transmitted by a metering device 114/116 to a head-end system 206 for decoding and processing.)
Regarding claim 6, Jonsson discloses which further comprises transmitting a plurality of the time stamps each as a data packet along the primary communication path. (Jonsson, ¶0099; the information is a packet with a time stamp sent over a network. In some embodiments, the information may be a total amount of utility used or an incremental amount of utility used. In some embodiments, the information may be a fixed value representing a pulse.)
Regarding claim 7, Jonsson discloses which further comprises generating a raw measurement data stream on a basis of the time stamps (Jonsson, ¶0028; One particular method of sending a pulse is to send a time stamp as ¶0031; A rotating disc 84 may rotate at a rate that is proportional to the amount of the utility consumed.  ¶0034; As the rotating disc 84 rotates, a pulse may be generated each time that the dark segment 85 passes under the pulse receiver 142.)
arriving at the data collector and/or at the head end (Beroset, ¶0023; transmission of data from a meter 114 to the data collection server/head-end 206 may be initiated by a request sent to the meter 114. ¶0100; transmitted by a metering device 114/116 to a head-end system 206 for decoding and processing.)
using the correlation model. (Jonsson, ¶0087; The usage per pulse may be calculated by taking the difference in the first usage of the utility by the device and the second usage of the utility by the device, which will be a known quantity of the utility, and dividing that by the difference in the first number and second number of pulses. This gives a known quantity of the utility per pulse.)
Regarding claim 17, Jonsson discloses which further comprises evaluating the raw measurement data stream in a further course of data processing, on a time-historical basis without a time gap irrespective of the measurement resolution of the local sensor. (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the ; ¶0098; a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the counter may then be monitored and each time that the counter exceeds the value of the emulated usage per pulse.)
Regarding claim 22, Jonson discloses wherein the raw measurement data stream has a temporal resolution which is determined or conditioned by a sensor sampling rate or measuring element sampling rate or a multiple thereof. (Jonsson, ¶0028; One particular method of sending a pulse is to send a time stamp as a pulse to indicate a time each time that the certain amount of the utility has been transferred. ¶0031; A rotating disc 84 may rotate at a rate that is proportional to the amount of the utility consumed.  ¶0034; As the rotating disc 84 rotates, a pulse may be generated each time that the dark segment 85 passes under the pulse receiver 142.)
Regarding claim 23, Jonsson discloses wherein the raw measurement data stream is continuous and/or complete taking a continuous temporal resolution as a basis. (Jonsson, ¶0031; A rotating disc 84 may rotate at a rate that is proportional to the amount of the utility consumed.  ¶0034; As )
Regarding claim 29, Jonsson does not specifically disclose a data collector Beroset in the same field of endeavor as Jonsson, however, discloses a data collector (Beroset, ¶0023; transmission of data from a meter 114 to the data collection server/head-end 206 may be initiated by a request sent to the meter 114. ¶0100; transmitted by a metering device 114/116 to a head-end system 206 for decoding and processing.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Jonsson with the known technique of providing a data collector, as taught by Beroset, in order to provide for data analysis and the preparation of bills. (Beroset, ¶0016)
configured to perform the method according to claim 1: collecting data (Jonsson, Fig. 1A and ¶0029; A method, computer program product, apparatus and system for detecting the amount of the utility used per pulse is described. A device that consumes the utility is monitored and/or controlled, and the pulse rate from the utility meter is monitored) 
 during operation of at least one local sensor being part of a supply network intended to distribute a consumable, (Jonsson, ¶0031; A source of the utility, utility connection 88, may connect to a utility meter 80 and be measured by the utility measurement element 84. A 
wherein the at least one local sensor containing a communication device, (Jonsson, ¶0037; A meter emulator 140 may be connected to the pulse receiver 142 by a cable 143 although in other embodiments, the meter emulator and pulse receiver may be integrated into a single package; ¶0038; The meter emulator 140 may include a network adapter 105…The network adapter 105 may connect to an antenna 148 for communicating over a network or HAN 200 that may be wireless, such as Zigbee.)
a storage device, (Jonsson, ¶0038; memory devices 107)
and a measuring element (Jonsson, ¶0031; A rotating disc 84 may rotate at a rate that is proportional to the amount of the utility consumed.  ¶0034; As the rotating disc 84 rotates, a pulse may be generated each time that the dark segment 85 passes under the pulse receiver 142.)
providing elementary measuring units corresponding to at least one physical or physico-chemical variable or at least one physical or physico-chemical parameter, as raw measurement data, (Jonsson, Abstract; A device that may be used to determine a usage per pulse. ¶0007; apparatus and systems for measuring utility usage may receive pulses from a utility meter that are emitted dependent on usage of a utility measured by the utility meter.  ¶0029; For example, some electrical meters emit one )
which comprises the steps of: generating consumption data from the elementary measuring units; (Jonsson, ¶0031; A rotating disc 84 may rotate at a rate that is proportional to the amount of the utility consumed.  ¶0034; As the rotating disc 84 rotates, a pulse may be generated each time that the dark segment 85 passes under the pulse receiver 142.)
and determining conditions for generating time stamps in advance (Jonsson, ¶0028; One particular method of sending a pulse is to send a time stamp as a pulse to indicate a time each time that the certain amount of the utility has been transferred.)
using a correlation model in order to determine a measurement resolution of the at least one local sensor; (Jonsson, ¶0087; The usage per pulse may be calculated by taking the difference in the first usage of the utility by the device and the second usage of the utility by the device, which will be a known quantity of the utility, and dividing that by the difference in the first number and second number of pulses. This gives a known quantity of the utility per pulse.)
generating the time stamps of the raw measurement data in the at least one local sensor on a basis of the correlation model; (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and )
transmitting the time stamps via a wired connection and/or via a radio path, (Jonsson, ¶0037; A meter emulator 140 may be connected to the pulse receiver 142 by a cable 143 although in other embodiments, the meter emulator and pulse receiver may be integrated into a single package; ¶0038; The meter emulator 140 may include a network adapter 105…The network adapter 105 may connect to an antenna 148 for communicating over a network or HAN 200 that may be wireless, such as Zigbee. ¶0095; The data sent over the network depends on the nature of the request and the capabilities of the smart meter being emulated. The data may simply be the current meter reading or an amount of utility used for this day of last week or any other data that may be available from the meter emulator)
with a result that the raw measurement data acquired by the measuring element are reconstructed and evaluated on a basis of the time stamps using the correlation model; (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a ; ¶0098; a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the counter may then be monitored and each time that the counter exceeds the value of the emulated usage per pulse.)
and transmitting the consumption data in parallel with the time stamps; (Jonsson, Fig. 1 and ¶0041; In some embodiments an auxiliary device 210 with antenna 218 for communicating over the HAN 200 may provide certain functionality such as controlling and monitoring the power consumed by device 301 and/or other devices on the HAN 200. The auxiliary device 210 may work in concert with one or more of the, information display 800; ¶0042; an information display 800 may be configured to communicate with a smart utility meter over the HAN 200 with antenna 808. The meter emulator 140 may be configured to respond as a smart utility meter allowing the information display 800 to provide information to a user about their use of the utility; ¶0044; The display areas 822, 823 may also include display elements for showing kW and/or kW-h to allow for energy and/or power readings to be displays as well and some embodiments may include display elements allowing for units of other utilities, such as Therms, BTU, ft.sup.3, Gal. litre, or other units)
Jonsson, Fig. 1A; ¶¶0036-0037; A pulse receiver 142 for such a utility meter may provide a wired input to the pulse receiver circuitry 146 or allow the cable 143 to directly plug into the utility meter… A meter emulator 140 may be connected to the pulse receiver 142 by a cable 143; and ¶0041; In some embodiments an auxiliary device 210 with antenna 218 may provide certain functionality such as controlling and monitoring the power consumed by device 301 and/or other devices on the HAN 200. The auxiliary device 210 may work in concert with one or more of the, information display 800;)
and carrying out a new data transmission in a form of a message or a telegram as soon as a predefined quantity of the time stamps since a previous transmission has been satisfied. (Jonsson, ¶0094; …a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses; ¶¶0097-0098; …In at least one embodiment, a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the counter may then be monitored and each time that the counter exceeds the value information is sent out.
Regarding claim 30, Jonsson discloses a measurement data information network, (Jonsson, Fig. 1A and ¶0029; A method, computer program product, apparatus and system for detecting the amount of the utility used per pulse is described. A device that consumes the utility is monitored and/or controlled, and the pulse rate from the utility meter is monitored. ¶0031; A source of the utility, utility connection 88, may connect to a utility meter 80 and be measured by the utility measurement element 84. A metered output 89 may be provided by the utility meter 80 to the infrastructure of a house, business, or other consuming entity. ¶0038; The meter emulator 140 may include a network adapter 105…The network adapter 105 may connect to an antenna 148 for communicating over a network or HAN 200 that may be wireless, such as Zigbee.)
comprising: a head end; Jonsson does not specifically disclose a head end. Beroset in the same field of endeavor as Jonsson however discloses a head end; and measured values from said at least one local sensor being evaluated in said head end, (Beroset, ¶0023; transmission of data from a meter 114 to the data collection server/head-end 206 may be initiated by a request sent to the meter 114. ¶0100; transmitted by a metering device 114/116 to a head-end system 206 for decoding and processing.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Jonsson with the 
and at least one local sensor (Jonsson, ¶0033; the pulse reader 142 may be attached to the utility meter 80 by various other methods)
 for generating and/or forwarding time stamps of raw measurement data (Jonsson, ¶0028; One particular method of sending a pulse is to send a time stamp as a pulse to indicate a time each time that the certain amount of the utility has been transferred.)
on a basis of a correlation model, (Jonsson, ¶0087; The usage per pulse may be calculated by taking the difference in the first usage of the utility by the device and the second usage of the utility by the device, which will be a known quantity of the utility, and dividing that by the difference in the first number and second number of pulses. This gives a known quantity of the utility per pulse.)
 measured values from the raw measurement data are evaluated in said head end, (Beroset, ¶0023; transmission of data from a meter 114 to the data collection server/head-end 206 may be initiated by a request sent to the meter 114. ¶0100; transmitted by a metering device 114/116 to a head-end system 206 for decoding and processing.)
said at least one local sensor configured to operated in accordance with the method according to claim 1 : collecting data (Jonsson, Fig. 1A and ¶0029; A  
 during operation of at least one local sensor being part of a supply network intended to distribute a consumable, (Jonsson, ¶0031; A source of the utility, utility connection 88, may connect to a utility meter 80 and be measured by the utility measurement element 84. A metered output 89 may be provided by the utility meter 80 to the infrastructure of a house, business, or other consuming entity.)
wherein the at least one local sensor containing a communication device, (Jonsson, ¶0037; A meter emulator 140 may be connected to the pulse receiver 142 by a cable 143 although in other embodiments, the meter emulator and pulse receiver may be integrated into a single package; ¶0038; The meter emulator 140 may include a network adapter 105…The network adapter 105 may connect to an antenna 148 for communicating over a network or HAN 200 that may be wireless, such as Zigbee.)
a storage device, (Jonsson, ¶0038; memory devices 107)
and a measuring element (Jonsson, ¶0031; A rotating disc 84 may rotate at a rate that is proportional to the amount of the utility consumed.  ¶0034; As the rotating disc 84 rotates, a pulse )
providing elementary measuring units corresponding to at least one physical or physico-chemical variable or at least one physical or physico-chemical parameter, as raw measurement data, (Jonsson, Abstract; A device that may be used to determine a usage per pulse. ¶0007; apparatus and systems for measuring utility usage may receive pulses from a utility meter that are emitted dependent on usage of a utility measured by the utility meter.  ¶0029; For example, some electrical meters emit one pulse for every Watt-hour (Wh) of energy used while others may emit one pulse for every 7.2 kilowatt-hour (kWh) of energy used.)
which comprises the steps of: generating consumption data from the elementary measuring units; (Jonsson, ¶0031; A rotating disc 84 may rotate at a rate that is proportional to the amount of the utility consumed.  ¶0034; As the rotating disc 84 rotates, a pulse may be generated each time that the dark segment 85 passes under the pulse receiver 142.)
and determining conditions for generating time stamps in advance (Jonsson, ¶0028; One particular method of sending a pulse is to send a time stamp as a pulse to indicate a time each time that the certain amount of the utility has been transferred.)
using a correlation model in order to determine a measurement resolution of the at least one local sensor; (Jonsson, ¶0087; The usage per pulse may be )
generating the time stamps of the raw measurement data in the at least one local sensor on a basis of the correlation model; (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses.)
transmitting the time stamps via a wired connection and/or via a radio path, (Jonsson, ¶0037; A meter emulator 140 may be connected to the pulse receiver 142 by a cable 143 although in other embodiments, the meter emulator and pulse receiver may be integrated into a single package; ¶0038; The meter emulator 140 may include a network adapter 105…The network adapter 105 may connect to an antenna 148 for communicating over a network or HAN 200 that may be wireless, such as Zigbee. ¶0095; The data sent over the network depends on the nature of the request and the capabilities of the smart meter being emulated. The data may simply be the current )
with a result that the raw measurement data acquired by the measuring element are reconstructed and evaluated on a basis of the time stamps using the correlation model; (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses; ¶0098; a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the counter may then be monitored and each time that the counter exceeds the value of the emulated usage per pulse.)
and transmitting the consumption data in parallel with the time stamps; (Jonsson, Fig. 1 and ¶0041; In some embodiments an auxiliary device 210 with antenna 218 for communicating over the HAN 200 may provide certain functionality such as controlling and monitoring the power consumed by device 301 and/or other devices on the HAN 200. The auxiliary device 210 may work in concert with one or more of the, information display 800; ¶0042; an information display 800 may be configured to communicate with a smart utility meter ¶0044; The display areas 822, 823 may also include display elements for showing kW and/or kW-h to allow for energy and/or power readings to be displays as well and some embodiments may include display elements allowing for units of other utilities, such as Therms, BTU, ft.sup.3, Gal. litre, or other units)
transmitting the time stamps and the consumption data via different transmission paths or via different radio paths; (Jonsson, Fig. 1A; ¶¶0036-0037; A pulse receiver 142 for such a utility meter may provide a wired input to the pulse receiver circuitry 146 or allow the cable 143 to directly plug into the utility meter… A meter emulator 140 may be connected to the pulse receiver 142 by a cable 143; and ¶0041; In some embodiments an auxiliary device 210 with antenna 218 may provide certain functionality such as controlling and monitoring the power consumed by device 301 and/or other devices on the HAN 200. The auxiliary device 210 may work in concert with one or more of the, information display 800;)
and carrying out a new data transmission in a form of a message or a telegram as soon as a predefined quantity of the time stamps since a previous transmission has been satisfied. (Jonsson, ¶0094; …a running total of the amount of the ¶¶0097-0098; …In at least one embodiment, a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the counter may then be monitored and each time that the counter exceeds the value information is sent out.)
Regarding claim 31, Jonsson does not specifically disclose a data collector Beroset in the same field of endeavor as Jonsson, however, discloses further comprising at least one data collector (Beroset, ¶0023; transmission of data from a meter 114 to the data collection server/head-end 206 may be initiated by a request sent to the meter 114. ¶0100; transmitted by a metering device 114/116 to a head-end system 206 for decoding and processing.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Jonsson with the known technique of providing a data collector, as taught by Beroset, in order to provide for data analysis and the preparation of bills. (Beroset, ¶0016)
configured to perform the method according to claim 1: : collecting data (Jonsson, Fig. 1A and ¶0029; A method, computer program product, apparatus and system for detecting the amount of the utility used per pulse is described. A device that consumes the utility  
 during operation of at least one local sensor being part of a supply network intended to distribute a consumable, (Jonsson, ¶0031; A source of the utility, utility connection 88, may connect to a utility meter 80 and be measured by the utility measurement element 84. A metered output 89 may be provided by the utility meter 80 to the infrastructure of a house, business, or other consuming entity.)
wherein the at least one local sensor containing a communication device, (Jonsson, ¶0037; A meter emulator 140 may be connected to the pulse receiver 142 by a cable 143 although in other embodiments, the meter emulator and pulse receiver may be integrated into a single package; ¶0038; The meter emulator 140 may include a network adapter 105…The network adapter 105 may connect to an antenna 148 for communicating over a network or HAN 200 that may be wireless, such as Zigbee.)
a storage device, (Jonsson, ¶0038; memory devices 107)
and a measuring element (Jonsson, ¶0031; A rotating disc 84 may rotate at a rate that is proportional to the amount of the utility consumed.  ¶0034; As the rotating disc 84 rotates, a pulse may be generated each time that the dark segment 85 passes under the pulse receiver 142.)
Jonsson, Abstract; A device that may be used to determine a usage per pulse. ¶0007; apparatus and systems for measuring utility usage may receive pulses from a utility meter that are emitted dependent on usage of a utility measured by the utility meter.  ¶0029; For example, some electrical meters emit one pulse for every Watt-hour (Wh) of energy used while others may emit one pulse for every 7.2 kilowatt-hour (kWh) of energy used.)
which comprises the steps of: generating consumption data from the elementary measuring units; (Jonsson, ¶0031; A rotating disc 84 may rotate at a rate that is proportional to the amount of the utility consumed.  ¶0034; As the rotating disc 84 rotates, a pulse may be generated each time that the dark segment 85 passes under the pulse receiver 142.)
and determining conditions for generating time stamps in advance (Jonsson, ¶0028; One particular method of sending a pulse is to send a time stamp as a pulse to indicate a time each time that the certain amount of the utility has been transferred.)
using a correlation model in order to determine a measurement resolution of the at least one local sensor; (Jonsson, ¶0087; The usage per pulse may be calculated by taking the difference in the first usage of the utility by the device and the second usage of the utility by the )
generating the time stamps of the raw measurement data in the at least one local sensor on a basis of the correlation model; (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses.)
transmitting the time stamps via a wired connection and/or via a radio path, (Jonsson, ¶0037; A meter emulator 140 may be connected to the pulse receiver 142 by a cable 143 although in other embodiments, the meter emulator and pulse receiver may be integrated into a single package; ¶0038; The meter emulator 140 may include a network adapter 105…The network adapter 105 may connect to an antenna 148 for communicating over a network or HAN 200 that may be wireless, such as Zigbee. ¶0095; The data sent over the network depends on the nature of the request and the capabilities of the smart meter being emulated. The data may simply be the current meter reading or an amount of utility used for this day of last )
with a result that the raw measurement data acquired by the measuring element are reconstructed and evaluated on a basis of the time stamps using the correlation model; (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses; ¶0098; a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the counter may then be monitored and each time that the counter exceeds the value of the emulated usage per pulse.)
and transmitting the consumption data in parallel with the time stamps; (Jonsson, Fig. 1 and ¶0041; In some embodiments an auxiliary device 210 with antenna 218 for communicating over the HAN 200 may provide certain functionality such as controlling and monitoring the power consumed by device 301 and/or other devices on the HAN 200. The auxiliary device 210 may work in concert with one or more of the, information display 800; ¶0042; an information display 800 may be configured to communicate with a smart utility meter over the HAN 200 with antenna 808. The meter emulator 140 may be ¶0044; The display areas 822, 823 may also include display elements for showing kW and/or kW-h to allow for energy and/or power readings to be displays as well and some embodiments may include display elements allowing for units of other utilities, such as Therms, BTU, ft.sup.3, Gal. litre, or other units)
transmitting the time stamps and the consumption data via different transmission paths or via different radio paths; (Jonsson, Fig. 1A; ¶¶0036-0037; A pulse receiver 142 for such a utility meter may provide a wired input to the pulse receiver circuitry 146 or allow the cable 143 to directly plug into the utility meter… A meter emulator 140 may be connected to the pulse receiver 142 by a cable 143; and ¶0041; In some embodiments an auxiliary device 210 with antenna 218 may provide certain functionality such as controlling and monitoring the power consumed by device 301 and/or other devices on the HAN 200. The auxiliary device 210 may work in concert with one or more of the, information display 800;)
and carrying out a new data transmission in a form of a message or a telegram as soon as a predefined quantity of the time stamps since a previous transmission has been satisfied. (Jonsson, ¶0094; …a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of ¶¶0097-0098; …In at least one embodiment, a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the counter may then be monitored and each time that the counter exceeds the value information is sent out.)
Regarding claim 32, Jonsson discloses wherein a raw measurement data stream to be evaluated in said head end is continuous and/or complete taking a continuous temporal resolution as a basis. (Jonsson, ¶0094; Pulses may be received from the meter for a period of time, counted, and saved… a running total of the amount of the utility used is saved… Some embodiments may log a time stamp of the time the pulse was received and track a certain number of pulses, e.g. the last one million pulses; ¶0098; a counter is established that is incremented by an amount equal to the measured usage per pulse each time that a pulse is received. The value of the counter may then be monitored and each time that the counter exceeds the value of the emulated usage per pulse.)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson in view of Bianchi (US Pub. 2004/0113812 A1)(hereinafter Bianchi)
	Regarding claim 5, Jonsson does not specifically disclose providing a sign and therefore does not disclose which further comprises providing the time stamps with a sign. Bianchi, in the same field of endeavor as Jonsson, however, discloses the limitation. (Bianchi, Fig. 2 and ¶0036; Specifically, the stream of signals corresponds to the rate and direction of the water flow through the meter.) Consequently, it would have been obvious before the effective filing date of the claimed subject matter for a person of ordinary skill in the art to implement Jonsson with the known technique of providing a sign, as taught by Bianchi, in order to allow for the detection and indication of back flow through a meter. (Bianchi, ¶0057)

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson in view of Pittock (US Pub. 2003/0067900 A1)(hereinafter Pittock)
Regarding claim 8, Jonsson does not disclose compression and therefore does not disclose wherein the time stamps are compressed and a compression of the time stamps is carried out in a loss-free manner. Pittock, also in the area of data telemetry, however discloses the limitation. (Pittock, ¶0032; Loss free compression of telemetry data for one remote unit and lossy compression of telemetry data may be repeated for other units.)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Jonsson with the known technique of compressing in a loss-free manner, as taught by Pittock, in order to allow reliable data exchange between multiple units on a single RF channel. (Pittock
Regarding claim 9, Pittock discloses which further comprises carrying out a compression of the time stamps with a predefined permissible loss level. (Pittock, ¶0032; Loss free compression of telemetry data for one remote unit and lossy compression of telemetry data may be repeated for other units.)


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson in view of Veillette (US Pub. 2009/0135836 A1)(hereinafter Veillette)
Regarding claim 10, Jonsson does not disclose wherein the consumption data are not compressed. Veillette in the same field of endeavor, however, discloses the limitation. (Veillette, ¶0274; The collector responds at block 2170 by fetching the appropriate reports the head end server has not received, optionally compressing them with suitable compression algorithms performed by a processor, and transmitting them to the head end server which receives the reports.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Jonsson with the known technique of optionally not compressing the data, as taught by Veillette, in order simplifying transmissions to the head end. (Veillette, ¶0274)

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson in view of Veillette in view of Schamber et al. (US Pub. 2016/0103163 A1)(hereinafter Schamber)
Regarding claim 14, which further comprises storing compressed time stamps in a head end and the time stamps are decompressed as necessary, while Veillette discloses a head Veillette does not disclose storing the compressed data and decompressing as necessary.  Schamber in the same field of endeavor however discloses the limitation. (Schamber, ¶0107; The processing circuit 802 in some cases may simply store the compressed data 802 in the memory 804 when first received, and then perform the decompression operations at a subsequent time.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Veillette with the known technique of storing the compressed data and decompressing as necessary, as taught by Schamber, in order to save memory space.


Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson in view of Uchida (US Pub. 2013/0300578 A1)(hereinafter Uchida)
Regarding claim 12, Jonsson does not disclose which further comprises transmitting the consumption data to a mobile reading module and transmitting the time stamps to a data collector via a primary communication path. Uchida, in the same field of endeavor, however, discloses the limitation. (Uchida, Figs. 1-3 and Abstract; A ) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Jonsson with the known technique of transmitting the consumption data to a mobile reading module and transmitting the time stamps to a data collector as taught by Uchida, in order to provide the ability to relay data via a public network. (Uchida, Abstract and ¶0011)
Regarding claim 13, Jonsson discloses which further comprises combining the consumption data and the time stamps. (Jonsson, ¶0099; In some embodiments, the information is a packet with a time stamp sent over a network. In some embodiments, the information may be a total amount of utility used or an incremental amount of utility used. Various embodiments may use various combinations of these or other representations and the information may be sent as a broadcast message) While Jonsson discloses sending consumption data and time stamps, Jonsson does not specifically disclose combining the data and the time stamp. Uchida, however, discloses the limitation. (Uchida, Fig.3 and ¶0040; The sensor data includes a device ID, a sensor ID, a timing stamp and sensor data, for example.) Consequently, it would have been obvious for a person having ordinary skill in the art to implement Jonsson with the known technique of combining the data with the timestamp, as taught by Uchida, since Jonsson suggests the use various combination of data and time stamp packets may be sent, (Jonsson, Uchida, Fig.3 and ¶0040)


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson in view of Cella et al. (US Pub. 2018/0284735 A1)(hereinafter Cella),
Regarding claim 26, Jonsson does not specifically disclose which further comprises carrying out a data transmission with redundancy.  Cella, in the same field of endeavor, however discloses the limitation. (Cella, ¶1906; The feedback from the receiver to the transmitter may also indicate that a packet is missing, in this embodiment the transmitter uses this missing feedback to trigger sending redundant information for a block.)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Jonsson with the known technique of carrying out a data transmission with redundancy as taught by Cella in order to insure packet reception. (Cella, ¶1906) 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson in view of Beroset in view of AAPA in view of Cella in view of Veillette. 
Regarding claim 27, Jonsson does not specifically disclose which further comprises achieving the redundancy in the data transmission by repeatedly transmitting same ones of the time stamps and/or repeatedly transmitting a same data packet (Cella, ¶1906; The feedback from the receiver to the transmitter may also indicate that a packet is missing, in this embodiment the ) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Jonsson with the known technique of carrying out a data transmission with redundancy as taught by Cella in order to insure packet reception. (Cella, ¶1906)
While Cella disclose redundancy in data transmission, Cella does not specifically disclose in a plurality of successive transmission operations. Veillette, in the same field of endeavor, however, discloses in a plurality of successive transmission operations. (Veillette, Fig. 16 and ¶0234; If a report transmission is not acknowledged (block 1620--No), the node does not increment the position of the last-transferred-pointer and re -transmits the same report at the appropriate re -transmission time at block 1610.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Cella with the known technique of a successive transmission operations, as taught by Veillette, in order to limit data loss to the head end (Veillette, ¶0088)





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10, 15-21 and 24-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8-9, 12-22, and 27-31 are of copending Application No. 16/715,054 in view of Jonsson. The 16/715,054 application does not claims “transmitting the consumption data in parallel with the time stamp”.  Jonsson, Fig. 1 and ¶¶0042-0044; however discloses the limitation.  Consequently, it would have been obvious for a person of ordinary skill in the art to implement the instant application with the known technique of transmitting the consumption data in parallel with the time stamp as taught by Jonsson in order to allow a user to access consumption data over a HAN connected display device. (Jonsson, Fig. 1 and ¶¶0042-0044)
This is a provisional nonstatutory double patenting rejection.
Claim Number of the Instant Application
Claim Number of Application 16/715,054
1
1
2
8
3
9
4
10
5
11
6
8 in view of 12
7
8 in view of 13
8
24
9
25
10
1
15
3
16
3
17
14
18
15
19
16
20
17
21
18
24
19
25
20
26
21
27
22
28
27
29
28
30
29
31
30
32
31




Claims 1, 3-5, 17-21, 28 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9-13 and 20  of copending Application No. 16/715,058 in view of Jonsson.    The 16/715,058 application does not claims “transmitting the consumption data in parallel with the time stamp”.  Jonsson, Fig. 1 and ¶¶0042-0044; however discloses the limitation.  Consequently, it would have been obvious for a person of ordinary skill in the art to implement the instant application with the known technique of transmitting the consumption data in parallel with the time stamp as taught by Jonsson in order to allow a user to access consumption data over a HAN connected display device. (Jonsson, Fig. 1 and ¶¶0042-0044)
This is a provisional nonstatutory double patenting rejection.
Claim Numbers of the Instant Application
Claim Numbers of Copending Application 16/715,058 (US Pub. 2020/0191608 A1)
1
1
3
4
4
5
5
6
17
9
18
10
19
11
20
12
21
13
28
19
30*
20



Claims 1-11, 16-21 and 24-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-19 and 26 and 28 of copending Application No. 16/715,064 in view of Jonsson. The 16/715,064 application does not claims “transmitting the consumption data in parallel with the time stamp”.  Jonsson, Fig. 1 and ¶¶0042-0044; however discloses the limitation.  Consequently, it would have been obvious for a person of ordinary skill in the art to implement the instant application with the known technique of transmitting the consumption data in parallel with the time stamp as taught by Jonsson in order to allow a user to access consumption data over a HAN connected display device. (Jonsson, Fig. 1 and ¶¶0042-0044)
This is a provisional nonstatutory double patenting rejection.
Claim Numbers of the Instant Application
Claim Numbers of Copending Application 16/715,064 (US Pub. 2020/0196033 A1)
1, 10-11 and 16
1
2
2
3
5
4
6
5
7
6
8
7
9
17
9 in view of 12
18
13
19
14
20
15
21
16
24
17
25
18
26
19
26 and 27
19
8, 9 and 19
3 in view of 4
28
26
29
2
30
28





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        
/Srilakshmi K Kumar/SPE, Art Unit 2687